Citation Nr: 1450253	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for right ear hearing loss and right ear problems. 

4.  Entitlement to service connection for bilateral tinnitus.  

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right knee disorder.  

7.  Entitlement to service connection for scars.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to September 2003 with additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for PTSD, left ear hearing loss, bilateral tinnitus, left knee pain, and scars, and found that new and material evidence had not been submitted to reopen claims for service connection for right ear hearing loss and right ear problems and for internal derangement of the right knee.  

While the Veteran indicated in her July 2009 claim that she was seeking service connection for PTSD, in light of the medical evidence of record, the Board has recharacterized this claim as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The claims for service connection for right ear problems and right knee injury were initially denied in a March 2005 rating decision.  Later that month, the Veteran requested reconsideration of that decision and reported that she was presently having problems with her right knee and was scheduled for surgery the following month.  In an August 2005 rating decision, the RO confirmed and continued the previous denial of service connection for internal derangement of the right knee.  

Typically, when a claim has been denied in a prior unappealed rating decision, as in this case, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  However, additional service treatment records associated with the claims file in March 2005, after issuance of the March 2005 rating decision denying service connection for a right ear problem, include the Veteran's April 2002 Report of Medical History and examination at enlistment into the Army National Guard.  This examination includes audiometric testing.  The Board finds these additional service records associated with the claims file in March 2005 to be relevant to the claim for service connection for right ear hearing loss and right ear problems, thus, the claim is to be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c).  Accordingly, this issue has been characterized as reflected on the title page.  

While the service treatment records received in March 2005 were considered in the August 2005 rating decision confirming and continuing the previous denial of service connection for internal derangement of the right knee, in August 2010, the Veteran submitted a May 2002 sick slip reflecting that she had been evaluated for right knee pain and should not run, march, jump, crawl, perform K.P., or squat/kneel.  While a May 2002 service treatment record documenting that the Veteran received treatment for a complaint of right knee pain and should not run, march, or jump was previously of record and considered in the March and August 2005 rating decisions, the May 2002 sick slip was not.  As this additional service record was associated with the claims file in August 2010 and is relevant to the claim for service connection for a right knee disorder, this claim is also to be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c). 

In June 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file but which were considered by the RO in the most recent supplemental statement of the case (SSOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran.  The VBMS e-folder does not contain any documents.  

Subsequent to issuance of the most recent SSOC, the Veteran submitted lay statements in support of her claim for service connection for a psychiatric disorder.  While the Veteran did not waive RO consideration of this evidence, as the case is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to clarify the Veteran's dates of service with the Army National Guard, to obtain outstanding evidence, and to obtain VA medical opinions.  The case is REMANDED for the following action:

1.  Undertake appropriate action to attempt to verify all of the Veteran's periods of active duty for training (ACDTURA) and inactive duty for training (INACDTURA) with the Army National Guard.  In all requests, use both the Veteran's name as recorded on her Form DD 214 and her name as recorded in her April 2002 examination for enlistment in the Army National Guard.  

2.  Request from the National Personnel Records Center (NPRC) or any other appropriate entity, any additional service treatment records, to include:

(1) any records regarding treatment for a right ear problem from Fort Jackson dated in June 2002; 

(2) the complete report of a September 2003 post deployment health assessment; and 

(3) any additional records from the Veteran's National Guard service.  

In all requests, use both the Veteran's name as recorded on her Form DD 214 and her name as recorded in her April 2002 examination for enlistment in the Army National Guard.  

If additional service treatment records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

3.  Request from the NPRC, or any other appropriate entity, the Veteran's complete service personnel records, from both her active duty and Army National Guard service.  In all requests, use both the Veteran's name as recorded on her Form DD 214 and her name as recorded in her April 2002 examination for enlistment in the Army National Guard.  

If additional service personnel records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

4.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of her claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the Mountain Home VA Medical Center (VAMC), dated between February 2004 and June 2004 (to include any records regarding the right knee dated in May 2004); 

(2) records from the Mountain Home VAMC dated between August 2005 and July 2009 (to include any records regarding left knee surgery in April 2006, a physical examination performed in June 2009, and any outstanding records pertaining to the Veteran's psychiatric hospitalization in June and July 2009);

(3) records from the Mountain Home VAMC dated between August 2009 and February 2010 (to include all records regarding psychiatric admissions during that period, including in November 2009);

(4) any records regarding the Veteran's inpatient psychiatric treatment at the Mountain Home VAMC in January 2011 which are not presently of record, to include records scanned into the Veterans Health Information Systems and Technology Architecture (VISTA), including any records regarding issuance of knee braces;

(5) records from the Mountain Home VAMC, dated since January 2014; 

(6) any pertinent records from the JCMC dated in November 2012 (as referenced during VA treatment in November 2012, to include any records scanned into VISTA), to include records regarding conversion reaction and/or psychiatric consultation;

(7) records from a private psychiatrist, as referenced during the June 2014 hearing; and 

(8) records from a physician regarding treatment for an ear infection around December 2009 (as referenced during VA treatment in January 2011).

If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

5.  Ask the Veteran to clarify whether she has received treatment at the Johnson City Vet Center.  If so, obtain records from this facility.  

6.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  

7.  After all available records have been associated with the claims file/e-folder, unless the evidence obtained on remand demonstrates the presence of a right ear problem during the pendency of the appeal, forward the claims file to the examiner that conducted the July 2011 VA audiological examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's left ear hearing loss, as evidenced on VA examination in July 2011: (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA, to include in-service noise exposure; or (3) is related to an injury incurred during a period of INACDTURA.  

Regarding the Veteran's tinnitus, the examiner must provide an opinion as to whether the Veteran's tinnitus was aggravated (permanently worsened) beyond its natural progression during the Veteran's period of active duty service or any verified period of ACDUTRA or INACDTURA service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* In an April 2002 Report of Medical History at enlistment in the National Guard, the Veteran denied having or ever having had ear trouble or hearing loss.  

* On examination in April 2002, clinical evaluation of the ears was normal.  Audiometric testing showed pure tone thresholds as follows.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 25, 15, 5, 0, and 10 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 20, 10, 15, 0, and 10 decibels, respectively.  

* The printout of the April 2002 audiogram shows the following.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 25, 20, 5, 0, and 10 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 20, 10, 0, 0, and 10 decibels, respectively.  

* A February 2003 service treatment record documents that the Veteran was evaluated for follow-up on her ear.  She complained of an ear ache.  The assessment was upper respiratory infection.  

* A July 2003 record regarding a complaint of low back pain and urinary burning and urgency reflects that assessment of the ears was normal.  

* In December 2003, the Veteran reported to her VA provider that she had decreased hearing bilaterally and had a "bloody" drainage from her right ear.  The assessment included diminished hearing and otitis media.  

* A January 2004 VA audiology consultation reflects that the Veteran described a gradual hearing loss with an onset one year earlier.  She also complained of bilateral tinnitus with an onset of five to ten years.  She described a feeling of being tilted and off balance and reported difficulty walking on uneven ground.  She gave a history of a right ear infection, with the most recent episode being approximately one month earlier.  She added that she experienced otorrhea which she described as a clear fluid approximately twice a week, worse in her right ear.  The Veteran's history was positive for occupational noise exposure (as a truck driver and in construction) and military noise exposure (from guns, airplanes, and engines).  

As later reported in an August 2011 VA examination report, audiometric testing performed in January 2004 showed, in the right ear pure tone thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 20, 20, 10, 15, and 25 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, and 4000 hertz were 15, 10, 10, and 20 decibels, respectively.  Pure tone threshold at 3000 hertz in the left ear was not reported.  Word recognition scores were 96 percent in the right ear and 100 percent in the left ear.  

The impression was normal hearing, bilaterally, and the Veteran was referred to the ear, nose, and throat (ENT) clinic for chronic episodes of otorrhea in the right ear.  

* An August 2004 VA audiology record reports that the Veteran complained of imbalance.  She described bilateral tinnitus, worse on the right, and reported occasional ear infections, with the most recent occurring a year earlier.  Bithermal caloric testing revealed a bilateral vestibular weakness and computerized dynamic posturography results were consistent with visual and vestibular deficits.  

* On review of systems during VA treatment in April 2005 there was no earache.  The Veteran's hearing was described as grossly intact on examination.  

* The Veteran underwent VA audiological examination in July 2011.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 30, 25, 20, 25, and 25 decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were each 25 decibels.  Speech discrimination score using the Maryland CNC Word List was 94 percent in the right ear and 86 percent in the left ear.  The diagnosis was normal hearing in the right and left ear.  

* The July 2011 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She explained that the Veteran had essentially normal hearing in both ears.  She commented that, while the Veteran had a borderline normal-mild high frequency hearing loss (6000 to 8000 hertz) that was not consistent with noise exposure.  She added that the Veteran's hearing was consistent with hearing tests found in the claims file.  The examiner added that hearing loss did not exist prior to service, adding that all tests found in the Veteran's records showed essentially normal hearing.  

* The July 2011 VA examiner noted that the Veteran reported recurrent tinnitus, but could not remember the onset.  The examiner opined that the Veteran's tinnitus was not likely a symptom associated with hearing loss, as the Veteran did not have hearing loss according to VA criteria.  

* In August 2011, the July 2011 VA examiner provided a supplemental opinion, in which she reviewed the audiometric testing as recorded on the April 2002 Report of Medical Examination and the April 2002 printout of audiogram as well as the January 2004 audiogram.  The examiner commented that the July 2011 audiogram showed mild bilateral high frequency hearing loss for 6000 and 8000 hertz and a mild one frequency low frequency hearing loss at 500 hertz in the right ear, however, overall, the results were consistent with borderline/essentially normal hearing bilaterally. The diagnosis was sensorineural hearing loss (in the frequency range of 6000 hertz or higher).  

* In August 2011, the VA examiner opined that hearing loss and tinnitus were less likely (less than 50 percent probability) due to military noise exposure.  She explained that the Veteran's current test results were consistent with essentially normal hearing in both ears with the exception of a possible mild high frequency hearing loss in both ears and a mild low frequency hearing loss for one frequency in one ear (500 hertz in the right ear).  She commented that this low frequency finding was just outside the normal range and was disregarded as a significant clinical finding due to tympanometry within normal limits for the right ear.  She added that the Veteran's previous results showed normal hearing in both ears for all frequencies in 2004 and normal hearing for all frequencies in the left ear in 2002.  She observed that there was a possible mild high frequency hearing loss noted for 6000 hertz in the right ear in 2002.  She stated that the Veteran served on active duty from January to September 2003 and, as she had normal hearing in 2004, it was her opinion that the possible bilateral high frequency sensorineural hearing loss was not due to military noise exposure. 

* Regarding tinnitus, the VA examiner commented in August 2011 that the Veteran could not remember the onset of her tinnitus at the time of the VA examination, but it was noted in 2004 that the onset of her tinnitus was 5 to 10 years earlier (i.e., 1999 to 1994).  Therefore, the VA examiner opined that the Veteran's tinnitus was less likely (less than 50 percent probability) due to military noise exposure.  
 
* The Veteran's hearing status was described as good during VA treatment in February 2012.  

* During the June 2014 hearing, the Veteran testified that, in addition to serving at KIA (killed in action) funerals, she served at local funerals on the firing squad, and attributed her hearing loss to being next to the other people on the firing squad.  

* During the hearing, the Veteran reported that her tinnitus started when she started participating in funeral duty.  She indicated that she did not have tinnitus prior to this time.  

* The Veteran also reported during the June 2014 hearing that she suffered from right ear hearing loss and a right ear problem with bleeding from her right ear during basic training.

The examiner is advised that the Maryland CNC Word List score of 86 percent in the left ear on VA examination in July 2011 satisfies the requirement of left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

If any of the evidence obtained on remand demonstrates the presence of a right ear disorder during the pendency of the appeal, schedule the Veteran for a new VA examination to obtain a medical opinion addressing the questions posed above.  In addition, the examiner must identify any right ear disorder present during the pendency of the appeal.  With regard to any identified right ear disorder, the examiner must provide an opinion as to whether the Veteran's disorder: (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA; or (3) is related to an injury incurred during a period of INACDTURA.  

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

8.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of her psychiatric disorders.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify all psychiatric disorders present since around July 2009, to include major depressive disorder, PTSD, anxiety, and/or bipolar disorder.  With regard to each identified disorder, the examiner must provide an opinion as to whether the Veteran's disorder: (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA; or (3) is related to an injury incurred during a period of INACDTURA.  

If the examiner determines that the Veteran has had PTSD at any time since around July 2009, he or she must identify the specific stressor(s) underlying the diagnosis.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In an April 2002 Medical Prescreen of Medical History Report, the Veteran reported that she had not seen a psychiatrist, psychologist, counselor, or other professional for any reason.    

* In an April 2002 Report of Medical History at enlistment in the National Guard, the Veteran denied having or ever having had nervous trouble of any sort, depression, or excessive worry.  On examination, clinical evaluation of the psychiatric system was normal.  

* A July 2003 record regarding a complaint of low back pain and urinary burning and urgency reflects that assessment of the psychiatric system was normal.  

* A September 2003 Post Deployment Health Assessment reflects that the Veteran denied having any experience that was so frightening, horrible, or upsetting that, in the past month, she had had nightmares about it or thought about it when she did not want to; tried hard not to think about it or went out of her way to avoid situations that reminded her of it; was constantly on guard, watchful, or easily startled; or felt numb or detached from others, activities, or her surroundings.  

* A December 2003 VA depression screen was negative.  

* A July 2009 VA discharge summary reflects that the Veteran had been admitted for depression after presenting to the emergency room.  She described difficulty coping with losses, including the loss of her grandmother and mother.  The Axis I diagnoses were major depressive disorder, recurrent, severe, and anxiety disorder, not otherwise specified.  

* A record from the Veteran's July 2009 inpatient treatment reflects Axis I diagnoses of major depressive disorder, recurrent, severe; generalized anxiety disorder; and PTSD.  Another record from this treatment notes that the Veteran reported that she continued to have nightmares related to her service in the National Guard, specifically, her service on burial detail.  

* A July 2009 VA mental health medication management note dated after the July 2009 inpatient treatment reflects that the Veteran continued to feel depressed and struggle with grief regarding the loss of her mother and grandmother.  The clinician noted that this seemed to increase thoughts/nightmares about her military service, as she was on funeral detail.  The Axis I diagnoses were major depressive disorder, recurrent, severe; anxiety disorder, not otherwise specified; and complicated bereavement.  

* In April 2010, the Veteran presented to the emergency room with a complaint of being very depressed.  She reported that her depressive symptoms took a turn for the worse when she fell from a horse and broke her L1-through L5 vertebrae.  The Veteran continued to identify her mother's death and the accident which caused her to break her back as the main stressors that were currently fueling her depression.  

* During VA treatment in June 2010, the Veteran described nightmares about her time on the burial team.  

* A July 2010 VA note indicates that the Veteran reported that she had been diagnosed with PTSD in the hospital, which she attributed to being on KIA detail.  

* A VA mental health medication management note from later in July 2010 reflects that the Veteran reported PTSD symptoms, specifically, flashbacks and nightmares related to burial details in service.  The assessment was that the Veteran's primary diagnosis was major depression and her secondary diagnosis was anxiety associated with seeing corpses, possibly PTSD.  

* VA treatment records dated from September 2010 to January 2014 reflect diagnoses of and treatment for depression, bipolar disorder, PTSD, and major depressive disorder.  
 
* In December 2010, the Veteran presented to the Mountain Home VAMC with worsening depression.  She reported no history of depression until early December 2008 when her grandmother and mother died within one week of each other.  The Axis I diagnosis was major depressive disorder, recurrent, severe, without psychosis and the Veteran was admitted.  

* A December 2010 VA social work admission evaluation from the following day reports that the Veteran presented with depression, which she reported began two years earlier, in December 2008, when her mother and grandmother passed away within one week of each other.  She added that her depression had worsened over the past month with the anniversary of their deaths.  

* A record from a period of inpatient psychiatric treatment in January 2011 reflects an Axis I diagnosis of major depressive disorder, recurrent and an Axis II diagnosis of personality disorder with avoidant and borderline features (primary).  The psychiatrist commented that the Veteran had a severe personality dysfunction that he believed was the driving force behind her chronic, severe dysphoria.  

* A September 2011 VA PTSD screening test was positive.  

* In October 2011, a VA A.P.N. (advanced practice nurse) reported that he had discussed with the Veteran how her depression could be linked to her symptoms of PTSD.  He noted that she had been part of a KIA funeral detail and spoke about her intrusive thoughts about the experience.  The Veteran admitted to regular nightmares about being on this detail and the VA clinician commented that it certainly affected the way she dealt with death and loss.  He added the diagnosis of PTSD along with her major depression.  

* During treatment in December 2013, the Veteran reported that her mother had died five years earlier and she had dealt with depression for five years regarding this death.  

* During the June 2014 hearing, the Veteran described her duties as part of burial detail during activated service with the National Guard, including picking up and identifying the deceased, transporting the deceased from the airplane to a waiting hearse, and guarding the casket until the funeral services.  She added that she served as a pallbearer.  

* The Veteran testified in June 2014 that she had been diagnosed with depression which was not entirely from the Army; rather, some of it was from the loss of her mother.  She stated that she had some depression from her participation in KIA funerals prior to the death of her mother and indicated that the combined effect of her participation in the KIA funerals and the death of her mother gave her depression.  

* In August 2014, the Veteran submitted letters from her husband, son, daughter, and friend regarding changes in her behavior after performing military funeral duties.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

9.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to evaluate her claimed right and left knee disorders.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must indicate whether the Veteran has a current right and/or left knee disorder, to include any right and/or left knee disorder present since around July 2009 (when she filed her current claim for service connection).  With regard to any identified disorder, the examiner must provide an opinion as to whether the Veteran's disorder: (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA; or (3) is related to an injury incurred during a period of INACDTURA.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In an April 2002 Medical Prescreen of Medical History Report, the Veteran reported that she did not have, nor had she ever had, a knee problem or locking or giving way of the knee or another joint or limitation of motion of any joint.  

* In an April 2002 Report of Medical History at enlistment in the National Guard, the Veteran denied having or ever having had swollen or painful joints or knee trouble.  On examination, clinical evaluation of the lower extremities was normal.  

* A May 2002 record reflects that the Veteran received treatment for a complaint of right knee pain for one day, greatest when running.  

* A May 2003 record reflects that the Veteran was evaluated for a right knee ligament injury.  She described an injury during PT (physical training) and indicated that her knee hurt with running and walking for the past week.  The assessment was tendonitis.    

* A July 2003 record regarding a complaint of low back pain and urinary burning and urgency reflects that assessment of the musculoskeletal system was normal.  

* In November 2003, the Veteran presented to her VA provider with a complaint of right knee pain beginning a day earlier.  She indicated that she originally injured her knee while in basic training, and re-injured it during PT at Fort Campbell.  Right knee X-ray was unremarkable.  The assessment was right knee strain, rule out meniscal tear.  A nursing triage note from the same day reflects that the Veteran had injured her right knee in the past but had not had chronic pain until one day earlier, when it just started hurting without any known stress or trauma.  

* A December 2003 VA record documents that the Veteran complained of right knee pain for 1.5 years.  She denied direct injury, but stated that she had been running and her knee popped.  Right knee X-ray was unremarkable.  The assessment was knee strain.  

* A January 2004 VA kinesiotherapy consult reflects a diagnosis of knee instability and pain.  The Veteran was fitted with a right and left knee orthosis.  

* A June 2004 VA record reflects that the Veteran complained of right knee pain and indicated that she was driving a dump truck which was really aggravating to the knee.  She stated that she had fallen on her right knee several weeks earlier, but added that it had gotten better.  

* In April 2005, the Veteran again reported that she was driving a dump truck, which was really aggravating her knee.  

* In April 2005, the Veteran underwent right knee arthroscopy for internal derangement of the right knee.  A follow-up note from May 2005 reflects that the Veteran noticed her left knee pain much more.  She was to be placed on the surgery schedule for left knee arthroscopy.  

* The record reflects that the Veteran underwent left knee arthroscopy in April 2006.  

* A December 2010 note indicates that the Veteran's strengths included that she was physically healthy.  

* A December 2011 VA note indicates that the Veteran needed knee braces for both knees, but left more than right.  She reported that she had last received braces while an inpatient.  She was to pick-up braces from the prosthetics department.  

* During VA treatment in March 2012, the Veteran reported that she had had arthroscopy of both knees with loss of deep tendon reflexes.   

* A January 2013 VA note records the Veteran's report of experiencing numbness and difficulties with her lower extremities, bilaterally.  

* During VA treatment in February 2013, the Veteran reported that she was unable to do anything due to the pain in her low back after herniating two discs and having a spinal fusion.  She reported "my legs are paralyzed."  The pertinent assessment was chronic low back pain.  

* Another record from February 2013 reflects that the Veteran's inability to walk independently was due to back pain and instability.  

* During the June 2014 hearing, the Veteran testified that she injured her left knee during basic training when she was unable to complete a morning run because of excruciating knee pain.  She indicated that she had undergone left knee surgery for hyperextension at the VAMC.  She added that she presently had left knee problems and had to wear a brace which was prescribed by VA.  She later indicated that she thought it was her left, as opposed to her right knee, which was injured during basic training.  She also testified that she suffered a right knee injury while on a run, different from her left knee injury.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

9.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and her representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



